Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2010 ARK RESTAURANTS CORP. (Exact name of registrant as specified in its charter) Commission file number 0-14030 New York 13-3156768 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 85 Fifth Avenue New York, NY 10003 (Address of principal executive offices, with zip code) (212) 206-8800 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The information in this Current Report is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The Companys Annual Meeting of Stockholders was held on March 22, 2010. The proposals submitted to the stockholders for a vote were as follows: To elect a board of nine directors; To approve the Ark Restaurants Corp. 2010 Stock Option Plan; To ratify the appointment of J.H. Cohn LLP as independent auditors for the 2009 fiscal year. The following sets forth the number of votes for, the number of votes against, the number of abstentions (or votes withheld in the case of the election of directors) and not voted with respect to each of the forgoing proposals. Votes For Votes Withheld Not Voted Against (Abstentions) Proposal 1 Michael Weinstein 2,274,476 10,386 Robert Towers 2,274,076 10,786 Vincent Pascal 2,274,076 10,786 Paul Gordon 2,274,476 10,386 Marcia Allen 2,243,062 41,800 Bruce R. Lewin 2,273,063 11,799 Steven Shulman 2,245,514 39,348 Arthur Stainman 2,255,342 29,520 Stephen Novick 2,267,756 17,106 Proposal 2 1,594,251 144,227 Proposal 3 3,082,893 14,149 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARK RESTAURANT CORP. By: /s/ Michael Weinstein Chief Executive Officer Date: March 23, 2010
